Case 1:05-cv-01670-SEB-TAB Document 698-1 Filed 02/26/21 Page 1 of 3 PagelID #: 17713

Exhibit A
Case 1:05-cv-01670-SEB-TAB Document 698-1 Filed 02/26/21 Page 2 of 3 PagelD #: 17714

One Indiana Square, Suite 3500
’ Indianapolis, IN 46204-4609
a Tel: 317.713.3500 | Fax: 317.713.3699
taftlaw.com

THOMAS A. BARNARD
Direct Telephone: 317.713.3601
tbarnard@taftlaw.com

February 2, 2021

Via Electronic Mail and U.S. Mail

G. Daniel Kelley, Jr. James D. Dasso

Ice Miller, LLP Foley & Lardner LLP

One American Square, Suite 2900 321 North Clark Street, Suite 3000
Indianapolis, Indiana 46282-0200 Chicago, Illinois 60654-4762
Daniel.Kelley@icemiller.com jdasso@foley.com

 

Re: 1100 West, LLC/ Red Spot & Varnish Co. Inc.

Counsel:

As Mr. Kelley is aware, our client, 1100 West, LLC, is increasingly concerned about
rising levels of contamination in the groundwater flowing onto 1100 West’s retained parcel
(known as the “AMR Property”), from the parcel transferred to Columbia Strect Partners, LLC
(“known as “Remiediation”) as part of the 2010 settlement (such property known as the
“Conveyed Property”). 1100 West has been requesting environmental data and reports for the
implementation, performance and completion of remedial activities for soil and groundwater by
Remediation on the Conveyed Property, since at least 2015. This information is not available to
1100 West from the Indiana Department of Environmental Management (“IDEM”), and
according to our expert, Dr. Keramida, IDEM does not possess the information needed to
evaluate compliance with the Settlement Agreement.

It is my understanding that Mr. Kelley represents the “Storms Parties,” and that Mr.
Dasso represents the “Red Spot Parties,” as these terms were used in the Settlement Agreement.
Please let me know if I am incorrect.

Having reached an impasse, 1100 West will be filing a Motion to Enforce Settlement
Agreement in the United States District Court for the Southern District of Indiana pursuant to the
Settlement Agreement. This Motion will seek to reopen discovery for the purpose of determining
compliance with the Settlement Agreement. Courts throughout the country have ordered discovery
as part of a motion to enforce settlement agreement as a matter of course. See, ¢.g., Larson v.
Larson, No. 15-CV-150-NDF, 2016 WL 9045969, at *2*3 (D, Wyo. May 13, 2016) (considering
whether mediation materials were immune to discovery for purposes of a motion to enforce
settlement agreement, assuming implicitly that other materials were available for discovery);
Angel Learning, Inc. v. Houghton Mifflin Harcourt Publ’g Co., No. 1:08-cv-1259-LJM-JMS, 2009

Taft Stettinius & Hollister LLP
Chicago / Cincinnati / Cleveland / Colurnbus / Dayton / Delaware / Denver / Indianapolis / Minneapolis / Northern Kentucky / Phoenix
Case 1:05-cv-01670-SEB-TAB Document 698-1 Filed 02/26/21 Page 3 of 3 PagelD #: 17715

G. Daniel Kelley, Jr.
James D, Dasso |
February 2, 2021
Page 2

 

WL 1956391, at *1 (S.D. Ind. July 7, 2009) (noting that a prior order in that case permitted “any
discovery that is necessary for the prosecution of HMH’s Motion to Enforce Settlement
Agreement” and ordering that the scope of discovery be narrowed from what was originally
ordered); Price v. Code-Alarm, Inc., No. 91 C 0699, 2002 WL 1870041, at *3 (N.D. Ill. Aug. 13,
2002) (noting that the district court had earlier granted “discovery requests contained in [a] motion
to enforce the settlement agreement”).

The Confidentiality provision (Paragraph 13) of the Settlement Agreement prohibits
disclosure of the terms of the Agreement absent, among things, a court order. Accordingly, we
‘propose to file the Settlement Agreement under seal, in accordance with L.R. 5-11. Please let us
know your client’s position on filing under seal so that we can include your position in our brief
(as required by L.R. 5-11(e)(3)). Ifall parties consent, 1100 West will file the Settlement
Agreement without redaction or similar efforts to protect from public disclosure. Please let us
know by end of day on February 11, 2021; however if more time is needed, please contact me by
such date in order to discuss. Thank you,

 

cc: Jack Rogers”
Jerry Fruth

28718795v1
